Citation Nr: 1023039	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for seborrheic dermatitis 
(skin condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 
1989 and from January 1991 to June 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2007, the Board remanded this case for further 
development, specifically to issue notice compliant with 
Dingess w. Nicholson, 19 Vet.App. 473 (2006), obtain all VA 
and non-VA medical records identified by the Veteran as 
relating to this condition, and schedule the Veteran for a VA 
examination that would include a medical nexus opinion 
regarding whether the Veteran's skin condition is related to 
his military service.  In a September 2007 letter VA sent the 
Veteran notice compliant with Dingess and requested that he 
submit or identify any additional medical evidence related to 
this claim.  In his October 2007 response to that letter, the 
Veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim.  VA sent a 
second letter in July 2008 and in response the Veteran 
reiterated that he had no other medical records to submit.  
In January 2009, the Veteran underwent an examination in 
conjunction with this claim.  Thus VA complied with the 
September 2007 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In June 2009, the Board remanded this case for further 
development, specifically to locate or reconstruct the 
missing original Volume I of the claims folder and then to 
obtain an addendum to the March 2000 VA examination report, 
which would address the likelihood that the Veteran's skin 
condition had its onset during service or was a result of his 
military service.  In compliance with this remand, VA 
scheduled the Veteran for a medical examination in September 
2009.  However, the record does not show what additional 
attempts were made to locate or reconstruct the missing 
original volume of the claims file.  Thus VA has partially 
complied with the October 2008 remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Given the ultimate 
disposition of this case and the deference given to the 
Veteran's account of events and records contained in the 
missing volume, the Board finds that the Veteran is not 
prejudiced as a result of the Board's adjudication of his 
claim.


FINDINGS OF FACT

1.	The Veteran's chronic skin condition has been diagnosed 
as seborrheic dermatitis.

2.	The record includes credible lay evidence that the 
Veteran's seborrheic dermatitis began during his military 
service.


CONCLUSION OF LAW

Seborrheic dermatitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the appellant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Analysis

The record includes the Veteran's February 1995 Persian Gulf 
Registry examination, which refers to his service in the 
Persian Gulf from January 1991 to June 1991.  Therefore, the 
Veteran is found to be a Persian Gulf War veteran as defined 
within 38 C.F.R. § 3.317.

The Veteran does not have a current chronic disability 
resulting from an undiagnosed illness.  Under 38 U.S.C.A. § 
1117, VA may compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See also 
38 C.F.R. § 3.317.  The Veteran's skin disorder has been 
diagnosed as seborrheic dermatitis by his private physician 
and multiple VA medical examiners.  The Board notes that 
since the Veteran's symptoms have been attributed to a known 
clinical diagnosis (i.e., seborrheic dermatitis), the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
pertaining to undiagnosed illness among Persian Gulf 
veterans are not applicable.  However, this diagnosis of 
seborrheic dermatitis is sufficient to satisfy the current 
disability requirement of direct service connection under 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Direct service connection requires evidence of the in-service 
incurrence or aggravation of a disease or injury.  See 
Hickson, 12 Vet. App. at 253.  The Veteran's service 
treatment records show no complaints of or treatment for 
seborrheic dermatitis.  There is a record of treatment in 
August 1978 for tinea cruris; in September 1978 for a fungal 
infection of the hands and feet; in November 1980 for 
athlete's foot; in August 1980 and September 1980 for 
cellulitis of the left leg; and in October 1987 through 
November 1987 for cellulitis of the right lower extremity.  A 
note from August 1984 also notes a history of cellulitis of 
the right foot secondary to poor care.  However, at the time 
of his February 1995 Persian Gulf Registry examination, he 
was diagnosed with seborrheic dermatitis of the face and the 
examiner noted the Veteran's statements that the rash has 
been consistently present since at least 1990.  Similarly, 
the March 2000 VA examination referred to a clinic note from 
May 1990, which is not part of the record, that contained a 
diagnosis of seborrheic dermatitis of the face.  While this 
diagnosis itself would have occurred during a break in the 
Veteran's active duty service, the Board accepts the 
Veteran's February 2002 statement that such a chronic skin 
condition began during the Veteran's military service.  While 
that statement also refers to an onset in 1990, he mistakenly 
identified the end of his service in the Persian Gulf as 1990 
as well and the Board infers that he intended for these 
incidents to be temporally linked despite a mistaken 
remembrance of the actual date.  Thus an in-service 
occurrence has been shown.

The third and final requirement for direct service connection 
is medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson, 12 
Vet. App. at 253.  In March 2000, the Veteran underwent a VA 
general medical examination that diagnosed him with 
seborrheic dermatitis of the face, but did not offer a 
medical nexus opinion.  Later VA medical examiners in January 
2009 and September 2009 both noted a reliance of the lack of 
earlier noted treatment of skin problems in the c-file for 
their opinions that it was not likely that the Veteran's 
seborrheic dermatitis skin condition was related to his 
military service.  Notably, the September 2009 opined, "The 
condition being chronic is unlikely to have occurred denovo, 
but we have no service records to record its presence during 
military service."  Given the unique circumstances of this 
case, and the misplaced records, the Board has conceded this 
condition during service and therefore this latter examiner's 
reservation due to lack of records is overcome.  Likewise, 
the Veteran's lay statements regarding the continuity of 
symptomatology between his current seborrheic dermatitis and 
his military service may be used to establish service 
connection.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Thus, the Board finds 
the evidence at least in equipoise with regard to the nexus 
requirement, and, applying the benefit of the doubt doctrine, 
finds service connection for seborrheic dermatitis is 
warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for seborrheic dermatitis 
is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


